

RESTRICTED STOCK UNIT AGREEMENT


Grant Date:
<<Grant Date>>
Grantee (“Employee”):
«First_Name» «MI» «Last_Name»
Aggregate Number of Units Subject to Award:
«Number _Restricted_Units»
Restriction Period:
5 year restriction period





This RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made as of <<Grant Date>>,
between HALLIBURTON COMPANY, a Delaware corporation (the “Company”), and
«First_Name» «MI» «Last_Name» (“Employee”).
 
 
        1.   Award.
 
(a)           Units.  Pursuant to the Halliburton Company Stock and Incentive
Plan (the “Plan”), Employee is hereby awarded the aggregate number of units
subject to award set forth above (the “Restricted Stock Units”) evidencing the
right to receive an equivalent number of shares of the Company’s common stock,
par value $2.50 per share (“Stock”), subject to the conditions of the Plan and
this Agreement.


(b)           Plan Incorporated.  Employee acknowledges receipt of a copy of the
Plan, and agrees that this award of Restricted Stock Units shall be subject to
all of the terms and conditions set forth in the Plan, including future
amendments thereto, if any, pursuant to the terms thereof, which Plan is
incorporated herein by reference as a part of this Agreement.  Except as defined
herein, capitalized terms shall have the same meanings ascribed to them under
the Plan.


2.           Terms of Restricted Stock Units.  Employee hereby accepts the
Restricted Stock Units and agrees with respect thereto as follows:


(a)           Forfeiture of Restricted Stock Units.  In the event of termination
of Employee’s employment with the Company or employing Subsidiary for any reason
other than (i) death or (ii) disability as determined by the Company or
employing Subsidiary, or except as otherwise provided in subparagraph (c) of
this Paragraph 2, Employee shall, for no consideration, forfeit all Restricted
Stock Units to the extent they are not fully vested.


(b)           Assignment of Restricted Stock Units Prohibited.  The Restricted
Stock Units may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of.


(c)           Vesting Schedule.  The Restricted Stock Units shall vest in
accordance with the following schedule provided that Employee has been
continuously employed by the Company from the date of this Agreement through the
applicable vesting date:



 
 

--------------------------------------------------------------------------------

 




   
Percentage of Total Number of
Vesting Date
 
Restricted Stock Units Vesting
First Anniversary of the
date of this Agreement
     
20%
     
Second Anniversary of the
date of this Agreement
     
20%
     
Third Anniversary of the
date of this Agreement
     
20%
     
Fourth Anniversary of the
date of this Agreement
     
20%
     
Fifth Anniversary of the
date of this Agreement
     
20%



Notwithstanding the foregoing, the Restricted Stock Units shall become fully
vested on the earlier of (i) the occurrence of a Corporate Change (as such term
is defined in the Plan), or (ii) the date Employee’s employment with the Company
is terminated by reason of death or disability (as determined by the Company or
employing Subsidiary).  In the event Employee’s employment is terminated for any
other reason, including retirement with the approval of the Company or employing
Subsidiary, the Committee which administers the Plan (the “Committee”) or its
delegate, as appropriate, may, in the Committee’s or such delegate’s sole
discretion, approve the acceleration of the vesting of any or all Restricted
Stock Units not theretofore vested, such vesting to be effective on the date of
such approval or Employee’s termination date, if later.
 
(d)           Shareholder Rights.  The Employee shall have no rights to
dividends, dividend equivalents or any other rights of a shareholder with
respect to shares of Stock subject to this award of Restricted Stock Units
unless and until such time as the award has been settled by the transfer of
shares of Stock to the Employee.


(e)           Settlement and Delivery of Stock.  Payment of vested Restricted
Stock Units shall be made as soon as administratively practicable after
vesting.  Settlement will be made by payment in shares of Stock or cash in
accordance with the Plan.  Notwithstanding the foregoing, the Company shall not
be obligated to deliver any shares of Stock if counsel to the Company determines
that such sale or delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Stock is listed or quoted.  The Company shall in no event be obligated to
take any affirmative action in order to cause the delivery of shares of Stock to
comply with any such law, rule, regulation or agreement.


Furthermore, Employee understands that the laws of the country in which he/she
is working at the time of grant or vesting of the Restricted Stock Units or at
the subsequent sale of shares of Stock granted to Employee under this Award
(including any rules or regulations governing securities, foreign exchange, tax,
labor or other matters) may subject Employee to additional procedural or
regulatory requirements he/she is solely responsible for and will have to
independently fulfill in relation to ownership or sale of such shares.

 
2

--------------------------------------------------------------------------------

 



Employee further understands and agrees that the Company and any related company
are neither responsible for any foreign exchange fluctuations between Employee’s
local currency and the United States Dollar that may affect the value of Stock
nor liable for any decrease in the value of Stock.


3.           Withholding of Tax.  The Committee may make such provisions as it
may deem appropriate for the withholding of any taxes which it determines is
required in connection with this award of Restricted Stock Units, and, unless
otherwise approved by the Committee, the Company shall either (i) reduce the
number of shares of Stock that would have otherwise been delivered to Employee
by a number of shares of Stock having a Fair Market Value equal to the amount
required to be withheld, or (ii) withhold the appropriate amount of any taxes
due in accordance with the Company’s payroll procedures applicable to the
Employee.


4.           Employment Relationship.  For purposes of this Agreement, Employee
shall be considered to be in the employment of the Company as long as Employee
remains an employee of the Company or any Subsidiary, or a corporation or a
subsidiary of such corporation assuming or substituting a new award for this
award of Restricted Stock Units.  Any question as to whether and when there has
been a termination of such employment, and the cause of such termination, shall
be determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.


Nothing contained in this Agreement is intended to constitute or create a
contract of employment, nor shall it constitute or create the right to remain
associated with or in the employ of the Company or a related company for any
particular period of time.  This Agreement shall not interfere in any way with
the Company or a related company’s right to terminate Employee’s employment at
any time.  Furthermore, this Agreement, the Plan, and any other Plan documents
are not part of Employee’s employment contract, if any, and do not guarantee
either Employee’s right to receive any future grants under such Agreement or
Plan or the inclusion of the value of any grants in the calculation of severance
payments, if any, upon termination of employment.


5.           Data Privacy.  In order to perform its obligations under the Plan
or for the implementation and administration of such Plan, the Company may
collect, transfer, use, process, or hold certain personal or sensitive data
about Employee.  Such data includes, but is not limited to Employee’s name,
nationality, citizenship, work authorization, date of birth, age, government or
tax identification number, passport number, brokerage account information,
address, compensation and equity award history, and beneficiaries’ contact
information.  Employee explicitly consents to the collection, transfer
(including to third parties in Employee’s home country or the United States or
other countries, such as but not limited to human resources personnel, legal and
tax advisors, and brokerage administrators), use, processing, and holding,
electronically or otherwise, of his/her personal information in connection with
this or any other equity award.  At all times, the Company shall maintain the
confidentiality of Employee’s personal information, except to the extent the
Company is required to provide such information to governmental agencies or
other parties; such actions will be undertaken by the Company only in accordance
with applicable law.


6.           Mode of Communications.  Employee agrees, to the fullest extent
permitted by law, in lieu of receiving documents in paper format, to accept
electronic delivery of any documents that the Company or related company may
deliver in connection with this grant and any other grants offered by the
Company, including prospectuses, grant notifications, account statements,

 
3

--------------------------------------------------------------------------------

 

annual or quarterly reports, and other communications.  Electronic delivery of a
document may be made via the Company’s email system or by reference to a
location on the Company’s intranet or website or website of the Company’s agent
administering the Plan.


To the extent Employee has been provided with a copy of this Agreement, the
Plan, or any other documents relating to this Award in a language other than
English, the English language documents will prevail in case of any ambiguities
or divergences as a result of translation.


7.           Committee’s Powers.  No provision contained in this Agreement shall
in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee or, to the extent delegated, in its delegate pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Restricted Stock Units.


8.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Employee.


9.           Governing Law and Forum.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas  without regard to
principles of conflict of laws, except to the extent that it implicates matters
which are the subject of the General Corporation Law of the State of Delaware,
which matters shall be governed by the latter law.  For purposes of resolving
any dispute that may arise directly or indirectly from this Agreement, the
parties hereby agree that any such dispute that cannot be resolved by the
parties shall be submitted for resolution through the Halliburton Dispute
Resolution Program, which Program’s last step is final and binding arbitration.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized as of the date first above written.


HALLIBURTON COMPANY
 


By:    /s/ David J. Lesar
David J. Lesar
Chairman of the Board, President
and Chief Executive Officer






I HEREBY AGREE TO THE TERMS AND CONDITIONS SET FORTH IN THIS RESTRICTED STOCK
UNIT AGREEMENT DATED <<Grant Date>>.


<<Acceptance Date>>

 
4

--------------------------------------------------------------------------------

 

Halliburton Company
Stock and Incentive Plan (the “Plan”)


Grant Agreement
Country-Specific Addendum


This Addendum includes additional country-specific notices, disclaimers, and/or
terms and conditions that apply to residents of the countries listed below and
that may be material to your participation in the Plan.  Unless otherwise noted
below, capitalized terms shall take the same definitions assigned to them under
the Plan and your grant agreement.  This Addendum forms part of your grant
agreement and should be read in conjunction with the Plan.


Argentina
Foreign Exchange Information
US dollar transactions must be conducted through financial intermediaries
authorized by the Argentine Central Bank.  Transactions which in the aggregate
exceed US $2 million or its equivalent, per individual per month, are subject to
prior approval of the Central Bank.  US dollar proceeds from an option exercise
or other sale of stock by a participant, when remitted to Argentina, are subject
to conversion to Argentine pesos at applicable exchange rates and subject to any
applicable regulations of the Central Bank. In addition, the transfer of funds
into Argentina as a repatriation of a portfolio investment abroad may be subject
to a 365-day deposit and holding with an Argentine financial
institution.  Please confirm the foreign exchange requirements with your local
bank before any transfer of funds in or out of Argentina.
 
Brazil
Foreign Exchange Information
The regulations of the Central Bank of Brazil governing investments abroad are
subject to change at any time and such changes could affect your ability to
exercise options or receive cash proceeds from option exercises.  Please check
with your local equity coordinator about any currently effective restrictions
before exercising your options.  Additionally, you are required to report to the
Central Bank of Brazil, on a yearly basis, the value of any and all assets held
abroad (including Halliburton shares) if the value of such assets equals or
exceeds US $100,000, as well as any capital gain, dividend or profit
attributable to such assets.
 
Canada
Consent to Receive Information in English (Quebec Employees)
I acknowledge that it is the express wish of the parties that this agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be written
in English.
 
Je reconnais que c'est mon souhait exprès d'avoir exigé la rédaction en anglais
de cette convention, ainsi que de tous documents exécutés, avis donnés et
procédures judiciaries intentées, directement ou indirectement, relativement à
ou suite à la présente convention.
 
China
Foreign Exchange Information
Due to foreign exchange restrictions in China, you are required to repatriate
all proceeds from the sale of shares that have been issued to you under an award
through a special-purpose foreign exchange account.  For further details, please
see the separate communications and Agreement of Restricted Stock Unit Lapse
Acknowledgment Letter regarding awards in China.


 
5

--------------------------------------------------------------------------------

 



France
Foreign Exchange Information
Residents of France with foreign account balances in excess of EUR 1 million or
its equivalent must report monthly to the Bank of France.
 
 
Securities Law Notice
This offer has not been filed with the Autorité des marchés financiers.  You may
only participate in this offer on your own account.  Any public offering of
shares purchased through this offer must be made in accordance with Article L.
211-1 I of the French Monetary and Financial Code.
 
India
Foreign Exchange Information
You are required to repatriate to India any cash balances received in respect of
dividends within seven (7) days of receipt.  In addition, any payments received
in relation to fractional shares and any cash balance received as a result of
the sale of shares acquired under Halliburton’s programs must be repatriated to
India within ninety (90) days of receipt.  Please note that you should keep the
remittance certificate received from the bank where foreign currency is
deposited in the event that the Reserve Bank of India, Halliburton or your
employer requests proof of repatriation.
 
Italy
Data Privacy Notice
Pursuant to Legislative Decree no. 196/2003, the Controller of personal data
processing is Halliburton, with registered offices at Houston, Texas, U.S.A.,
and its representative in Italy for privacy purposes is: Halliburton Italiana
S.p.A, Contrada S. Elena s.n.c, Zona Industriale Ortona, Ortona (Chitei), Italy
66026.
 
 
I understand that data processing related to the purposes specified above shall
take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/200.
 
 
The processing activity, including the communication and transfer of my data
abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require my consent thereto
as the processing is necessary for the performance of contractual obligations
related to the implementation, administration and management of the Plan.  I
understand that the use of my data will be minimized where it is not necessary
for the implementation, administration and management of the Plan.  I further
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003, I
have the right to, including but not limited to, access, delete, update, ask for
rectification of my data and stop, for legitimate reason, the data
processing.  Furthermore, I am aware that my data will not be used for direct
marketing purposes.




 
6

--------------------------------------------------------------------------------

 



Kuwait
Securities Law Notice
The information contained herein is intended solely for your use; it is
confidential and privileged and is not intended to be circulated to any other
person or party other than eligible employees or published by any means.  You
may not rely on the information contained herein for any purpose other than in
relation to this offer and any share purchase or award hereunder.
 
Malaysia
Securities Law Notice
The grant of Halliburton stock incentive awards in Malaysia constitutes or
relates to an ‘excluded offer,’ ‘excluded invitation,’ or ‘excluded issue’
pursuant to Section 229 and
 
Section 230 of the CMSA, and as a consequence no prospectus is required to be
registered with the Securities Commission of Malaysia.
 
The award documents do not constitute and may not be used for the purpose of a
public offering or an issue, offer for subscription or purchase, invitation to
subscribe for or purchase any securities requiring the registration of a
prospectus with the Securities Commission in Malaysia under the CMSA.
 
Mexico
Labor Law Acknowledgment
In accepting this grant, you expressly recognize that Halliburton, with
registered offices at 5 Houston Center, 1401 McKinney Street, Suite 2400,
Houston, TX, 77010, U.S.A., is solely responsible for the administration of the
Plan and that your participation in the Plan and acquisition of shares of Common
Stock do not constitute an employment relationship between yourself and
Halliburton since you are participating in the Plan on a wholly commercial basis
and your sole Employer is Halliburton’s subsidiary in Mexico for which you are
employed (“Halliburton Mexico”).  Based on the foregoing, you expressly
recognize that the Plan and the benefits that you may derive from your
participation in the Plan do not establish any rights between yourself and your
employer, Halliburton Mexico, and do not form part of the employment conditions
and/or benefits provided by Halliburton Mexico and any modification of the Plan
or its termination shall not constitute a change or impairment of the terms and
conditions of your employment with Halliburton Mexico.
 
 
You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of Halliburton; therefore, Halliburton
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.
 
 
1.  The undersigned has freely elected to participate in the Plan and therefore
agrees to be subject to the provisions of the Plan.  The undersigned’s
participation in the Plan, the acquisition of Halliburton’s stock and the
profits or losses that may result from the undersigned’s participation in the
Plan shall not be deemed as part of the undersigned’s salary or other
remuneration having any labor relationship with Halliburton Mexico, since it is
not received as consideration for the services rendered to such
Subsidiary/Affiliate by the Participant.
 




 
7

--------------------------------------------------------------------------------

 




 
2.  Profits or losses that may result from the undersigned’s participation in
the Plan may substantially vary from one year to another, as per Halliburton’s
stock market price fluctuations; therefore, the undersigned expressly releases
Halliburton Mexico and Halliburton from any liability in which the undersigned
may incur by virtue of such fluctuations, including, without limitation, those
losses resulting from the variation of exchange rates to buy US dollars with
Mexican pesos.
 
 
3.  The undersigned acknowledges having received a copy of the Plan, summarizing
the terms and conditions thereof and confirms having read it and understanding
such Plan’s context and legal scope.  The undersigned hereby agrees and
expressly acknowledges willingness to be subject to the terms of the Plan, as
well as to the terms and conditions of any related documents, and understands
that the Plan is at the undersigned’s disposal at the
offices located at Servicios Profesionales Petroleros, S. de R.L. de C.V., Av.
Paseo de la Reforma 389 Piso num. 9, Col. Cuauhtemoc Del. Cuauhtemoc, Entre Rio
Guadalquivir y Rio Nilo, Cuauhtemoc, Mexico, Distrito Federal 06500.
 
 
Reconocimiento de la Legislación Laboral
Derivado de su aceptación de las Acciones, expresamente reconoce que
Halliburton, cuyas oficinas se encuentran ubicadas en 5 Houston Center, 1401
McKinney Street, Suite 2400, Houston, TX, 77010, U.S.A., es la única responsable
por la administración del Plan y que su participación en el mismo y la
adquisición de Acciones Ordinarias no constituye una relación de trabajo entre
usted y Halliburton, toda vez que usted participa en el Plan derivado de una
relación comercial y que su único patrón lo es la empresa subsidiaria de
Halliburton en México, con la cual está usted contratado (“Halliburton-México”)
como empleado.  Derivado de lo anterior, usted expresamente reconoce que el Plan
y los beneficios que puedan derivarse de su participación en el mismo no
establecen derecho alguno entre usted y su patrón Halliburton-México, y que no
forman parte de las condiciones de trabajo y/o beneficios y contraprestaciones
otorgados por Halliburton-México y que cualquier modificación al Plan o su
terminación no constituyen un cambio o terminación de los términos y condiciones
de su relación de trabajo con Halliburton-México.
 
 
Asimismo, entiende que su participación en el Plan es el resultado de una
decisión unilateral y discrecional por parte de Halliburton, por lo tanto,
Halliburton se reserva el absoluto derecho de modificar y/o terminar su
participación en cualquier momento sin responsabilidad alguna con usted.
 
 
1.  El suscrito, he elegido libremente en participar en el Plan, sujetándome a
los términos establecidos en el Plan. Mi participación en el Plan, la
adquisición de las acciones de Halliburton y las ganancias o  pérdidas que
resulten de mi participación en el Plan, no deberán ser consideradas como parte
de mi salario u alguna otra remuneración que reciba como empleado de
Halliburton Mexico, siendo que no forma parte de la contraprestación que recibo
por los servicios que presto a dicha Subsidiaria /Afiliada como Participante.
 




 
8

--------------------------------------------------------------------------------

 




 
2.  Las ganancias o pérdidas que puedan resultar de mi participación en el Plan
podrán variar substancialmente de un año a otro, derivado de las fluctuaciones
del valor de mercado de las acciones de Halliburton, por tanto, el suscrito
expresamente libera a Halliburton Mexico y Halliburton de cualquier
responsabilidad en la que el suscrito pueda incurrir por virtud de dichas
fluctuaciones, incluyendo, sin limitación, aquellas pérdidas que resulten de la
variación en la paridad Peso- Dólar.
 
 
3.  El suscrito he recibido una copia del Plan (“Stock and incentive Plan”),
mismo que contiene los términos y condiciones del mismo, y confirmo haberlo
leído y entendido su alcance legal.  El suscrito confirmo que es mi voluntad
sujetarme a los términos del Plan, así como de los términos y condiciones de
cualquier documento relacionado con dicho Plan. Es de mi conocimiento que el
Plan se encuentra a mi disposición para consulta en las
oficinas ubicadas en Servicios Profesionales Petroleros, S. de R.L. de C.V., Av.
Paseo de la Reforma 389 Piso num. 9, Col. Cuauhtemoc Del. Cuauhtemoc, Entre Rio
Guadalquivir y Rio Nilo, Cuauhtemoc, Mexico, Distrito Federal 06500.
 
Singapore
Securities Law Notice
This grant of an Option or Restricted Stock Unit and the Common Stock to be
issued upon the exercise or vesting of such Option or Restricted Stock Unit
shall be made available only to an employee of the Company or its Subsidiary, in
reliance of the prospectus exemption set out in Section 173(1)(f) of the
Securities and Futures Act (Chapter 289) of Singapore.  In addition, you agree,
by your acceptance of this grant, not to sell any Common Stock within six months
of the date of grant.
 
 
Please note that neither this agreement nor any other document or material in
connection with this offer of the Option or Restricted Stock Unit and the Common
Stock thereunder has been or will be lodged, registered or reviewed by any
regulatory authority in Singapore.
 
Thailand
Foreign Exchange Information
Please note that any dividends received from foreign stock owned and all
proceeds from the sale of such stock must be remitted to Thailand and must be
deposited or converted into Thai Baht with a commercial bank in Thailand within
seven (7) days of receipt according to the Ministerial Regulation No. 13, dated
3 December 1954.  If the transfer of funds abroad exceeds US $1 million per
annum, participants must obtain approval from the Bank of Thailand to such
remittance.




 
9

--------------------------------------------------------------------------------

 
